Citation Nr: 1336099	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  12-04 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney




ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 2002 to October 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

A review of the record reflects that, after the issuance of the February 2012 statement of the case, the Veteran submitted a statement and private medical records to the Board in January 2013.  These medical records were not reviewed by the RO, and the Veteran did not provide a waiver of the RO's initial consideration of any new evidence.  38 C.F.R. § 20.1304.  However, there is no prejudice in considering these records, as the Board is reopening the claims and remanding the merits of them for further development.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in that file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  
 
The merits of the claims for service connection for a low back disorder and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The claim for service connection for a low back disorder was previously denied by the RO in a February 2007 rating decision.  The Veteran was informed of that rating decision and of his appellate rights, but he did not appeal the determination. There was also no evidence relevant to the claim received within one year of that determination.

2.  The evidence received since the February 2007 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder.

3.  The claim for service connection for tinnitus was previously denied by the RO in a November 2009 rating decision.  The Veteran was informed of that rating decision and of his appellate rights, but he did not appeal the determination.  There was also no evidence relevant to the claim received within one year of that determination.   

4.  The evidence received since the final November 2009 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The February 2007 rating decision that denied service connection for a low back disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The November 2009 rating decision that denied service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2013).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

Given the favorable disposition to reopen the Veteran's claims for service connection for a low back disorder and tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished. There is no prejudice to the Veteran.


Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist. Id. at 118.


I.  Low Back Disorder 

The Veteran submitted a claim for service connection for a low back disorder in August 2006.  That claim was denied in a February 2007 rating decision after a January 2007 VA examination found no disorders present in the Veteran's low back.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no evidence submitted within one year of the rating decision. 38 C.F.R. § 3.156(b).  Therefore, the Board finds that the February 2007 rating decision is final.

In August 2011, the Veteran filed an application to reopen the claim for service connection for a low back disorder.  During the course of this appeal, he submitted a medical record from his private doctor, Dr. B.B. (initials used to protect privacy), regarding his low back disorder.  In particular, that medical record shows that the Veteran was diagnosed in December 2012 with left paracentral protrusion of the L5-S1 disk and an L4-5 annular tear.  This evidence was not considered at the time of the February 2007 rating decision, and as previously noted, the RO had denied the prior claim because the evidence did not establish a current diagnosis or disability of the low back.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for a low back disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


II.  Tinnitus 

The Veteran filed a claim for service connection for tinnitus in October 2009, which the RO denied in a November 2009 rating decision.  In that decision, the RO noted that the Veteran did not have a diagnosis of tinnitus at that time.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no pertinent evidence submitted within one year of the rating decision. 38 C.F.R. § 3.156(b). Therefore, the Board finds that the November 2009 rating decision is final.

In August 2011, the Veteran filed a claim to reopen his claim for service connection for tinnitus.  

Upon review of the record, the Board finds that the evidence received since the RO issued its November 2009 rating decision is new and material.  Specifically, the Veteran's August 2011 request to reopen his claim provided additional information regarding his tinnitus and its onset, which was not previously considered.  At the time of the prior rating decision, the Veteran had only provided a simple statement of his injury.  This statement is presumed credible for purposes of making a new and material determination.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for tinnitus.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder is reopened, and to this extent only, the appeal is granted. 

New and material evidence having been submitted, the claim of entitlement to service connection for tinnitus is reopened, and to this extent only, the appeal is granted.


REMAND

The Board finds that a remand is necessary in order to afford the Veteran a VA examination to determine the current nature and etiology of his low back disorder.  There is evidence showing that he was treated for back pain while in service.  The Veteran has also submitted evidence from his private doctor, Dr. B.B., which reveals a current diagnosis of a low back disorder.  However, Dr. B.B. did not provide an opinion as to whether this current disorder was related to the Veteran's military service.  

The Board also finds that an additional medical opinion is necessary for the purpose of determining the nature and etiology of the Veteran's tinnitus.  The October 2009 VA examiner opined that the Veteran's tinnitus was less likely as not the result of noise exposure during his military service.  In so doing, she noted that the Veteran's service treatment records were negative for tinnitus and that the December 2007 VA audiology examination report showed that the Veteran did not have tinnitus at that time.  She concluded that the onset would have been over one year after his separation from service.  However, the examiner did not explain the significance of that gap in time.  It would have been helpful if she had brought her expertise to bare in this case regarding medically known or theoretical causes of tinnitus or described how tinnitus that results from noise exposure or acoustic trauma generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that the Veteran's current tinnitus was caused by noise exposure or acoustic trauma in service as opposed to some other cause.  Therefore, the Board finds that a clarifying medical opinion is needed.

Lastly, the Board notes that additional evidence has been received, which was not previously considered by the RO.  A supplemental statement of the case (SSOC) was not issued, and the appellant did not submit a waiver of the RO's initial consideration of the evidence.  As such, the additional evidence must be referred to the RO for review and preparation of a SSOC, if a grant of the benefit sought is not made.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back disorder and tinnitus.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is considered competent to attest to factual matters of which she has first-hand knowledge, including symptomatology capable of lay observation.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current back disorders.  For each diagnosis identified, the examiner should state whether it is at least as likely as not that the Veteran's low back disorder is related to his military service, including his symptomatology therein. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The RO/AMC should refer the Veteran's claims folder to the October 2009 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any tinnitus that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge. 

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current tinnitus is causally or etiologically related to his military service, including noise exposure. 

In so doing, the examiner should discuss medically known or theoretical causes of tinnitus and describe how tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that current tinnitus was caused by noise exposure in service as opposed to some other cause. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


